DETAILED ACTION
Applicant has mended claims 1, 13 and canceled claims 3, 15 in the filed amendment 2/15/2022.  Claims 1-2, 4-14, 16-20  are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-14, 16-20   have been considered but are moot the new ground of rejection.
Applicant argued that the prior arts of the record do not teach added limitations.
In response to Applicant’s argument, claims are considered in moot of the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-12, 14, 16-20  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
The recited limitation “comprising bypassing, by the user interface, a database application associated with a database to obtain monitoring information about usage of the database” in claims 1, 13 is unclear whether “the database deployment” comprising bypassing a database application associated with a database to obtain monitoring information about usage of the database or “the at least one intelligent agent” comprising bypassing a database application associated with a database to obtain monitoring information about usage of the database.
The dependent claims are rejected under same reason as discussed in claims 1, 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over San Andres et al (or hereinafter “San”) (US 20050027796) in view of Munk (US 20200160297), and Armstrong et al (or hereinafter “Armstrong”) (US 20120209625).

“a network interface” as a graphical user interface of explorer in network as a network interface (paragraphs 61-62, fig.3) or network gateway 140 (fig. 1, paragraph 55-56) as a network interface or a network application program interface (API) (abstract, paragraphs 13, 65, figs. 1-2);
“at least one processor operatively connected to a memory storing machine-readable instructions, the at least one processor configured to execute the machine-readable instructions to cause the processor to” as a central processing unit (cpu) as processor connected to memory storing (paragraph 48) storing codes as machine readable instructions to cause the cpu to (paragraphs 48, 79, 94):
“accept, from a client device via a user interface shown in a display of the client device, a request to access a database deployment” as accept, from a user device via a graphical user interface shown in screen of user device 102 (figs. 1, 3, paragraphs 84), a request to access BBS namespace 204 (figs. 2-3, 7, paragraphs 69, 47, 120, 124), as a database deployment , “wherein the database deployment comprises at least one intelligent agent running on at least one server of the database deployment configured to monitor a set of processes executing in the database deployment” as BBS namespace as  database deployment comprises at least server application e.g.,  BBS service a running on at least one server of the directory service (figs. 1, 4 paragraphs 55, 132) configured to include code for monitoring and deleting old BBS message nodes executing in the directory service e.g., 
 “establish, via the network interface, a communication link between the user interface shown in the display of the client device and the at least one intelligent agent” as generate, via network gateway 140, an open request as a communication link between user interface shown in the screen of user computer 120 and an application or service of the application server 120 (paragraphs 51, 56, 74, 124) or a graphical user interface of explorer is in communication with file of a directory structure 204 through a link in a leaf node between the user interface and fie of directory structure 204 (paragraphs 60-61). For example, double click on node 4, the system displays (paragraph 69, fig. 2), nodes or file of the directory structure 204 to end user (fig. 2, paragraphs 69, 1-63).
“retrieve, via the communication link, database deployment information from the at least one intelligent agent collected by the intelligent agent for the set of processes executing in the database deployment” as retrieve, via a link in a node, properties content from the application e.g., BBS namespace 214 as the at least one intelligent agent collected by the application for the set of nodes executing on the directory service namespaces (fig. 2, paragraphs 60-61, 69, 82). For example, double click on node 4, the system displays (paragraph 69, fig. 2), nodes or file of the directory structure 204 to end user (fig. 2, paragraphs 69, 163);
“comprising bypassing, by the user interface, a database application associated with a database to obtain monitoring information about usage of the database” as a method comprising launching, the explore as user interface, a BNS The node information such e.g., node name, node properties, application ID, security token (fig. 2, paragraph 69) is not usage of the database. Launching is not bypassing.  
For example, the user double clicks on node 8, the Explorer launches a BBS navigator and shows the user the children of node 10.  Although only a single junction point is shown in FIG. 2, many junction points may be provided within the content tree 220 (paragraph 83).
Using the Explorer, users can browse the content tree 220 and can access the various content objects.  Various actions are available to the user to reveal different levels of nodes.  For example, the user can click on a folder displayed in the left pane 302 to "expand" the folder, or can click on a "parent folder" button (not shown) to move upward through the content tree.  To access a content object (to, for example, enter a specific on-line service), the user can double click on the icon for that object.  Because the content tree 220 is preferably structured as an acyclic graph, the user may take different paths to get to the same content object (paragraph 85);
“the monitoring information about usage of the database comprising the database deployment information collected by the intelligent agent for the set of processes executing in the database deployment” as the directory structure 202 as monitoring information about node information e.g., node name, node properties, application ID, security token comprising BBS namespace structure 204  as the 
For example, each application server 120 of the Chat service group 130 runs CHAT.DLL, which is a dynamic link library that implements the server portion of the Chat service.  Similarly, each application server 120 of the BBS service group 134 runs a BBS dynamic link library, and each application server 120 of the Dirsrv service group 132 runs a Dirsrv dynamic link library.  Although each application server 120 is shown in FIG. 1 as being allocated to a single service group, a single application server can simultaneously run multiple service applications, and can thus be allocated-to multiple service groups.  For example, a single application server 120 could run both the Chat and BBS dynamic link libraries and thus be allocated to both the Chat and BBS service groups 130, 134 (paragraph 55).
The node information is not usage of the database.
San does not explicitly teach the claimed limitations:
generate, within one or more views of the user interface, one or more visualizations of the retrieved information; 
bypassing; usage of the database.
Munk teaches the claimed limitations:
“usage of the database” as consumption of storage space of storage  or size of data source or index as usage of the database (fig. 4, paragraphs 26, 33, 73).  
“generate, within one or more views of the user interface, one or more visualizations of the retrieved information” as generate, within one or more views 
In particularly, after the search is executed, the search screen 1600 can display the results through search results tabs 1604, wherein search results tabs 1604 include: an events tab that displays various information about events returned by the search; a statistics tab that displays statistics about the search results; and a visualization tab that displays various visualizations of the search results.  The events tab illustrated in FIG. 14A displays a timeline graph 1605 that graphically illustrates the number of events that occurred in one-hour intervals over the selected time range.  It also displays an events list 1608 that enables a user to view the raw data in each of the returned events.  It additionally displays a fields sidebar 1606 that includes statistics about occurrences of specific fields in the returned events, including selected fields that are pre-selected by the user, and interesting fields that are automatically selected by the system based on pre-specified criteria (paragraph 147).
Upon detection, notable events can be stored in a dedicated notable events index, which can be subsequently accessed to generate various visualizations containing security-related information (paragraph 162);
 “ comprising bypassing, by the user interface, a database application associated with a database to obtain monitoring information about usage of the database” as a method includes providing, by a user interface 300, a drop-down menu as a database application associated with a database  (fig. 3) to display as obtain tracking or monitoring  information about usage of the database, e.g., maximize of entire 
For example, as depicted in FIG. 4, the table of indexes 402 may include a listing of external indexes (e.g., showing rows for "history," "main," "splunkblogger," and "summary" indexes 140), but may hide internal indexes (e.g., not showing a row for an internal index 140 for auditing or rows for other internal indexes 140).  The table of indexes 402 may only display indexes 140 that can contain data that counts toward the allocated data associated with the user's account.  For example, the data in the "history," "main," "splunkblogger," and "summary" indexes 140 may count toward the allocated data for the account associated with the user 108 (paragraph 73).  
The index management overview GUI may provide information such as: an indication of the total storage capacity purchased (e.g., how much storage space has been purchased for the account); an aggregate of the storage consumption (e.g., how much of the purchased storage space is being used to store data); the storage consumption by the different indexes (e.g., how much data is stored in the various indexes associated with the account); and the storage availability (e.g., how much of the purchased storage space is not being consumed by the storage of data, and is available for the storage of additional data (paragraph 33); 
 “the monitoring information about usage of the database comprising the database deployment information collected by the intelligent agent for the set of processes executing in the database deployment” as tracking information e.g.., index 140 as monitoring information includes buckets 142 (fig. 1, paragraphs 30-31) about consumption of storage space of storage  or size of data source or index as 
“wherein the database deployment comprises at least one intelligent agent running on at least one server of the database deployment configured to monitor a set of processes executing in the database deployment” as a platform 102 comprise application run on a server of the platform 102 configured (fig. 1, paragraphs 27-30) to performs monitoring operations and includes analytics to facilitate diagnosing the root cause of performance problems in a data center based on large volumes of data stored by the system (paragraphs 157, 163). 
For example, the SPLUNK.RTM.  APP FOR VMWARE.RTM.  additionally provides various visualizations to facilitate detecting and diagnosing the root cause of performance problems.  For example, one such visualization is a "proactive monitoring tree" that enables a user to easily view and understand relationships among various factors that affect the performance of a hierarchically structured computing system.  This proactive monitoring tree enables a user to easily navigate the hierarchy by selectively expanding nodes representing various entities (e.g., virtual centers or computing clusters) to view performance information for lower-level nodes associated with lower-level entities (e.g., virtual machines or host systems).  Exemplary node-expansion operations are illustrated in FIG. 15C, wherein nodes 1733 and 1734 are selectively expanded.  Note that nodes 1731-1739 can be displayed using different patterns or colors to represent different performance states, such as a critical state, a warning state, a normal state, or an unknown/offline state.  The ease of navigation 
“retrieve, via the communication link, database deployment information from the at least one intelligent agent collected by the intelligent agent for the set of processes executing in the database deployment” as extract, via link , values of fields from an indexer collected by the indexer (fig. 1, paragraphs 27-30, 39, 52) for search operation of search operations (paragraphs 134, 137).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Munk’s teaching to San’s system in order to enable a user to view and act on notable events, to provide pre-specified schemas for extracting relevant values from different types of performance-related event data and for enabling a user to define such schemas, easily view and understand relationships among various factors that affect the performance of a hierarchically structured computing system, and further to improve data availability, data fidelity, disaster tolerance, and search performance.
Armstrong teaches the claimed limitation:
 “ comprising bypassing, by the user interface, a database application associated with a database to obtain monitoring information about usage of the database” as a method comprising bypassing, by user interface, database server as database application associated with database to access database (fig. 10, paragraphs 30, 37) that is updated and maintained specified times e.g., daily about user information 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Armstrong’s teaching to San’s system in order to provide different types of data from the noted types of data or information quickly and efficiently, to avoid this rise in execution time, and further to help reduce the number of transactions that are analyzed simultaneously.
As to claims 2, 14, San and Munk teach the limitation “wherein establishing the communication link includes establishing a direct connection between the client device and the at least one intelligent agent” as when the user double clicks on the icon for junction point node 8 (San: fig. 2), the Explorer 402 of client computer 102 (San: fig. 3-4) launches the BBS navigator to allow the user to navigate the BBS directory structure 204 of host data center (San: fig. 4, paragraph 131-134) and displaying a menu as communication link includes displaying link as a direct connection between user device and index management module 150 of server 110 (Munk: fig. 3, paragraphs 33, 72-73 ).
As to claim 4, San and Munk teach the claimed limitation “wherein the processor is further configured to: accept, via the user interface, a query for data stored in the database deployment; transmit, via the communication link, the query to the at least one intelligent agent wherein the at least one intelligent agent is configured to execute the query and retrieve the data; 37Attorney Docket No.: T2034.70024US04 receive, via the communication link in response to transmitting the query, the data from the at least one intelligent agent; and generate, within a view of the one or more views, at least one visualization of the data” as a processor (San: paragraph 48) is configured to: accept, via the interface e.g., Explorer, 
As to claim 7, San and Munk teach the claimed limitation “wherein retrieving database deployment information comprises: retrieving statistical information about one or more collections of at least one database stored in the database deployment; and retrieving index information of the one or more collections” as retrieving and displaying statistics about extracted events (Munk: paragraphs 44, 116, 143, 145; San: figs. 8-9; paragraphs 27, 122) of one or more buckets stored in a data store as the database deployment (Munk: paragraphs 29-31, 48: San: figs. 9-9; paragraphs 27, 122); and retrieving index information of buckets (Munk: paragraphs 29-31, 44; San: figs. 9-9; paragraphs 27, 122).
As to claim 8, San and Munk teach the claimed limitation “wherein retrieving index information comprises retrieving at least one or more of a list of one or more indexes, sizes of the one or more indexes, keys of the one of or more indexes, rates of access of the one or more indexes, and hashes of the one or more indexes”  as retrieving index information comprises retrieving a list of one or more indexes or sizes of the one or more indexes (Munk: fig. 4, paragraph 72).

Claim 13 has the same claimed limitation subject matter as discussed in claim 1; thus claim 13 is rejected under the same reason as discussed in claim 1.  In addition, San teaches the claimed limitation “retrieving information from the at least one intelligent agent via the communication link, wherein the information was collected by the intelligent agent for the set of processes executing in the database deployment” as retrieve, via a link in a node, properties content from the application e.g., BBS namespace 214 as the at least one intelligent agent collected by the application for the set of nodes executing on the directory service namespaces  (fig. 2, paragraphs 60-61, 69, 82). For example, double click on node 4, the system displays (paragraph 69, fig. 2), nodes or file of the directory structure 204 to end user (fig. 2, paragraphs 69, 163);
“comprising bypassing a database application associated with a database to obtain monitoring information about usage of the database” as a method comprising launching, the explore as user interface, a BNS navigator as a database application associated with a file system as a database (figs. 2-3) to obtain directory structure 202 as monitoring information that include BBS structure 204 for showing user the children of node 10 response user’s selection node 8 (paragraphs 82-84).  The node information such e.g., node name, node properties, application ID, security token (fig. 2, paragraph 69) is not usage of the database. Launching is not bypassing.  
For example, the user double clicks on node 8, the Explorer launches a BBS navigator and shows the user the children of node 10.  Although only a single junction 
Using the Explorer, users can browse the content tree 220 and can access the various content objects.  Various actions are available to the user to reveal different levels of nodes.  For example, the user can click on a folder displayed in the left pane 302 to "expand" the folder, or can click on a "parent folder" button (not shown) to move upward through the content tree.  To access a content object (to, for example, enter a specific on-line service), the user can double click on the icon for that object.  Because the content tree 220 is preferably structured as an acyclic graph, the user may take different paths to get to the same content object (paragraph 85).
Armstrong teaches the claimed limitation:
 “ comprising bypassing a database application associated with a database to obtain monitoring information about usage of the database” as a method comprising bypassing, by user interface, database server as database application associated with database to access database (fig. 10, paragraphs 30, 37) that is updated and maintained specified times e.g., daily about user information (paragraph 40).  The database that is updated and maintained daily is represented as monitoring information.  User information is not usage database.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Armstrong’s teaching to San’s system in order to provide different types of data from the noted types of data or information quickly and efficiently, to avoid this rise in execution time, and further to help reduce the number of transactions that are analyzed simultaneously.

As to claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over San in view of Munk and Armstrong  and further in view of Lin et al (or hereinafter “Lin”) (US 20010021929) and Park et al (or hereinafter “Park”) (US 20160110414).
As to claim 5, San and Miller teach the claimed limitation “ wherein the processor is further configured to: transmit an instruction to the client device to cause the client device to store the retrieved query data on the client device” as a processor (San: paragraph 48; Miller: paragraph 106) is configured to transmit a message to an account on a client device for user  to navigate data (paragraphs 90, 99) and blocks 720-724, if the icon bitmap is not present within the cache 452, the client generates a GetShabby call to retrieve the shabby identified by the icon ID.  The Directory Service Provider responds by reading the requested shabby (i.e., icon bitmap) from its shabby database, and by sending the shabby over the WAN 106 to the client.  The client then displays the icon, and stores the icon bitmap within the shabby cache 452 (San paragraph 205).  
San does not explicitly teach the claimed limitation:
for a period of time after retrieval; retransmit the query for execution responsive to a request to view the data after expiration of the period of time; and retrieve the query data from the client device responsive to a request to view the data prior to expiration of the time period.  
Park teaches the claimed limitations:
“transmit an instruction to the client device to cause the client device to store the retrieved query data on the client device for a period of time after retrieval” as a processor (paragraph 42) configured to transmit search command to the information 
Lin teaches the claimed limitations
 “retransmit the query for execution responsive to a request to view the data after expiration of the period of time; and retrieve the query data from the client device responsive to a request to view the data prior to expiration of the time period” as storing query on device for a period, re-sending the query for execution response to a result of a determination to view the data after the query time expires (fig. 5); 
“client device” as client computer (paragraphs 4-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Park’s teaching and Lin’s teaching to San’s system in order to transmit the search result information in response to the user's search command to the user terminal apparatus more quickly and automatically either periodically or immediately make queries many times, and continuously send the updated query results back to the users and further to provide a user-oriented database query method and system so that the users can employ various kinds of the existing computing devices as querying devices for database query and can obtain the query results. 

Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over San in view of Munk and Armstrong  and further in view of Hsiao et al (or hereinafter “Hsiao”) (US 20150341212).
As to claim 6, San teaches wherein the processor is further configured to: retrieve the database deployment information” as a cpu (paragraph 48) is further retrieve data (figs. 8-9, paragraph 122).  San does not explicitly teach limitation: in real time; and update visualizations of the retrieved information according to the real time information.   
Munk teaches the claimed limitation “retrieve the database deployment information” as retrieving and displaying data of buckets on user interface (fig. 4).
 Hsiao teaches the limitation “retrieve the database deployment information in real time; and update visualizations of the retrieved information according to the real time information” as session 2430 may include a number of preset time ranges spanned by data in graphs 2402-2404 and columns 2406-2416. For example, section 2430 may include a number of user-interface elements for specifying real-time windows (e.g., 30 seconds, one minute, five minutes, 30 minutes, one hour), relative time ranges (e.g., same or previous minutes, hours, days, weeks, months, years), and/or all time. A user may select a preset time range listed under section 2430 to efficiently update graphs 2402-2404 and columns 2406- 2416 with data spanning the time range (paragraph 407) and once a time range is selected and/or defined using one or more sections 2430-2440 of user-interface element 2418, graphs 2402-2404 and columns 2406-2416 may be updated with data spanning the time range. As a result, user-interface element 2418 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Munk’s teaching and Hsiao’s teaching to San’s system in order to change view of graphs based on user’s request efficiently, display the search results in a dynamic form, giving users ability to easily analyze or perform any manipulation of the returned results within the search results page and further increase the ability of users to efficiently analyze and manipulate search results to make faster and more informed decisions.

As to claim 17, San does not explicitly teach the claimed limitation, wherein retrieving the database deployment information comprises retrieving the information in real time and the act of generating the one or more visualizations further comprises updating the one or more visualizations according to the real time information.
However, San teaches retrieving the database deployment information (figs. 8-9, paragraph 122).  Munk teaches retrieving and displaying data on user interface (fig. 4). Hsiao teaches session 2430 may include a number of preset time ranges spanned by data in graphs 2402-2404 and columns 2406-2416. For example, section 2430 may include a number of user-interface elements for specifying real-time windows (e.g., 30 seconds, one minute, five minutes, 30 minutes, one hour), relative time ranges (e.g., same or previous minutes, hours, days, weeks, months, years), and/or all time. A user may select a preset time range listed under section 2430 to efficiently update graphs 2402-2404 and columns 2406- 2416 with data spanning the time range (paragraph 407) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Munk’s teaching and Hsiao’s teaching to San’s system in order to change view of graphs based on user’s request efficiently, display the search results in a dynamic form, giving users ability to easily analyze or perform any manipulation of the returned result within the search result page and further increase the ably of users to efficiently analyze and manipulate search results to make faster and more informed decision.
As to claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable San in view of Munk and Armstrong  and further in view of  Getchius et al (or hereinafter “Getchius”) (US 6496843) and Kitada (US 20110032571).
As to claims 9, 19, San does not explicitly teach limitation “wherein establishing the communication link between the user interface and the at least one intelligent agent comprises establishing a communication link with a plurality intelligent agents running on a plurality of nodes; and 38Attorney Docket No.: T2034.70024US04 the processor is further configured to: retrieve information from a first intelligent agent of the plurality of intelligent agents running on a first node of the plurality of nodes; receive an indication from the first intelligent agent that the first node is unavailable; and retrieve, responsive to receiving the indication, information 
wherein: establishing the communication link with the at least one intelligent agent comprises connecting to a plurality of intelligent agents running on a plurality of nodes; and retrieving information comprises: retrieving information from a first intelligent agent of the plurality of intelligent agents running on a first node of the plurality of nodes; receiving an indication that the first node is unavailable; and retrieving, responsive to receiving the indication, information from a second intelligent agent of the plurality of intelligent agents running on a second node of the plurality of nodes.
Getchius teaches establishing the URL between a user interface he GTE Superpages Internet site that includes establishing a request with parsers 858 of server nodes 808-810 (col. 5, lines 15-35; col. 6, lines 1-35; col. 7, lines 10-67). Retrieval software or tool of user interface as a user interface component is configured to retrieve data from a parse driver of parse drivers of parsers 866 as nodes (col. 4, lines 30-67; col. 5, lines 15-67; col. 6, lines 1-50; col. 8, lines 1-67; col. 32, lines 20-35, figs. 3-4).  Data is retrieved from a database of databases stored on a server node of server nodes e.g., 808-801 (col. 4, lines 35-60; col. 10, lines 50-67; col. 11, lines 1-30).  Data is retrieved from another server in response to a request (col. 4, lines 30-67; col. 5, lines 15-67; col. 6, lines 1-50; col. 8, lines 1-67; col. 32, lines 20-35, figs. 3-4).  Munk teaches retrieving, in response to a user request, data from data stores stored in indexers (figs.  1, 11, paragraphs 134-135). Kitada teaches receiving a message indicates that server is unavailable (paragraphs 71, 74) and retrieving, responsive to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Munk’s teaching, Getchius’s teaching and Kitada’s teaching to San’s system in order to retrieve data from available server, to perform a query with less cost, to provide high performance and better flexibility in systems subject to multiple and diverse data sources, and a high rate of modifications and further to retrieve data from a different device when other device is not available, to improve memory retrieval by identifying data that should be stored into a specific memory device type.
	As to claims 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable San in view of Munk and Armstrong  and further in view of Resch (US 20150378825).
	As to claims 10, 18, San does not explicitly teach the claimed limitation
	 wherein the processor is further configured to: receive, from the client device, an indication to end access to the database deployment; and stop retrieval of information from the database deployment responsive to receiving the indication or
	receiving, from the client device, an indication to end access to the database deployment; and stopping retrieval of information from the at least one intelligent agent responsive to receiving the indication.  
	 Resch teaches while retrieving the pre-fetch number of data segments from the DSTN module, the processing module may suspend retrieving the data segments 

As to claims 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable San in view of Munk and Armstrong  and further in view of Chitiveli (or hereinafter “Chiti”) (US 20130179450).
As to claims 11, 20, San does not explicitly teach the claimed limitation:
 wherein the processor is further configured to: authenticate the identity of the user; determine a role of the user; and provide access to the retrieved information according to the role of the user or 
authenticating and identity of a user of the client device; determining a role of the user; and providing access to the retrieved information according to the role of the user.  
Chiti teaches a processor (paragraph 4) is further configured to authenticate the identity of the user; determine a role of the user; and provide access to the retrieved information according to the role of the user (paragraphs 43, 53, 54-56, 58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Chiti’s teaching to San’s system in order to provide secure, separated access to enterprise data received from the tenants, as well as provide role 

As to claim 12 are rejected under 35 U.S.C. 103 as being unpatentable San in view of Munk and Armstrong  and further in view of Nixon et al (US 20120078896) and Gruchala et al (or hereinafter “Gru”) (US 20160198044) and Yang (US 20140201267).
As to claim 12, San does not explicitly teach the claimed limitation wherein the processor is further configured to: transmit an instruction to the client device to cause the client device to store retrieved information on the client device while the communication link is established; disconnect the communication link; and clear the stored information responsive to disconnecting the communication link. 
	Nixon teaches the processor 324 forwards the instruction to a saved search manager 328 that stores the search results and/or the identifier of the search to a search results database 330 (paragraphs 75-76, figs. 1-3). 	Gru teaches system 400 allows utilization of network 430 to query database 440 while concurrently establishing the VOIP telephone link through telephone service 420 (paragraph 47). Yang teaches the request link message deleting unit 65 is configured to: when the user link is disconnected, delete the saved user request link message corresponding to the user link (paragraph 98).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Nixon’s teaching, Gru’s teaching and . 
















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/             Primary Examiner, Art Unit 2169